Order of disposition, Family Court, New York County (Marjory Fields, J.), entered May 11, 1994, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he had committed an act which, if committed by an adult, would *597constitute the crime of robbery in the third degree, and placed him under the supervision of the Division for Youth for non-secure placement with the Pius XII school for a minimum of 6 months and a maximum of 18 months, unanimously affirmed, without costs.
Family Court properly exercised its discretion in placing respondent in a non-secure facility, and removing him from the community, after reasonably determining at the hearings that, inter alia, respondent was not remorseful, had a prior drug problem, and a history of truancy (Matter of Gilberto O., 203 AD2d 180). Moreover, the evidence demonstrated that respondent’s relatives’ homes were not suitable alternatives under the circumstances. (Family Ct Act § 352.2 [2] [a].) It cannot be said that the placement imposed, considering respondent’s need for intense supervision and control, was more restrictive than necessary (Matter of Rafael M., 166 AD2d 393). Concur—Rosenberger, J. P., Kupferman, Nardelli and Tom, JJ.